Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the Amendment filed on 07/13/2021.  
	Currently, claims 1-20 are pending with claims 11-20 being withdrawn from consideration as being drawn to a non-elected Group.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by You et al. (“You” US 2017/0062581 published 03/02/2017).
Claim 1, You shows a high electron mobility transistor (HEMT) (see the Fig. 16 embodiment as made by the prior steps in Fig. 14-15 etc.), comprising: 
a group III-V channel layer, disposed on a substrate (See channel layer 112 on substrate 110; [0007]); 

a group III-V barrier layer (barrier layer 114; [0009]), disposed between the group III-V channel layer and the passivation layer (note layer 114 between 180 and 112); 
a gate structure (note the overall gate structure made of 120+160+170+192; [0013], [0030] and [0034]), comprising a group III-V gate layer (see layer 120 being p-GaN in an embodiment; [0026]), a gate etch stop layer (note layer 170 acts as a gate etch stop layer as it has etch selectivity with respect to layer 180 in an embodiment, and also just because the etch forming the via thereabove stops thereon, and note that 170 can be TiN etc.; [0032]), and a gate electrode (note gate electrode here being designated as middle 192 part as it acts as a gate electrode part; [0034]) being sequentially stacked, wherein the gate electrode is disposed in the gate contact hole and directly covers a portion of a top surface of the passivation layer (note the gate electrode designated here covers a portion of the top surface of 180 where the T-shape is made by the 192 part in the middle); and
at least one source/drain electrode, disposed in the source/drain contact hole and directly covering another portion of the top surface of the passivation layer (note the right side part 192 acting as drain electrode and which is disposed in a source/drain contact hole in layer 180 made therefor; [0034]; note this part directly covers part of 180 right where the T shape is made by the right hand part 192; further note that for claim 7 in specific below the office will designate the right hand side part 192+132+136 all together as one large part as an alternate grounds of rejection for just claim 7 below; [0017] and [0019]), wherein the gate electrode and the least one source/drain electrode are formed from the same layer, and a composition of the gate electrode is the same as a composition of the at least one source/drain electrode (note the 


As to claim 2, You shows the device above wherein the composition of the passivation layer comprises silicon oxide, aluminum nitride, aluminum oxide, silicon oxynitride, or silicon nitride (note that the above layer 180 is made of SiN as discussed above; [0031]).  

As to claim 3, You shows the device above wherein the group III-V gate layer is a p-type group IIl-V gate layer (see p-type layer of p-GaN for layer 120 as discussed above; [0026]).  

As to claim 4, You shows the device wherein the composition of the gate etch stop layer comprises metal nitride, and a metal element of the metal nitride is selected from the group 

As to claim 5, You shows the device wherein a Schottky contact is between the gate etch stop layer and the group III-V gate layer (note that there is a layer 160 of metal materials that is between 170 and 120, and where 160 makes a metal-semiconductor, or Schottky, contact with 120; [0031]).  

As to claim 6, You shows the device wherein the bottom surface of the gate electrode is in direct contact with the top surface of the gate etch stop layer (note that the bottom surface of middle part 192 that is here acting as a gate electrode part is in direct contact with the top surface of 170).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (“You” US 2017/0062581 published 03/02/2017) in view of Chong et al. (“Chong” US 2021/0184010 published 06/17/2021).
As to claim 7, You shows the device as related above for claim 1, but fails to show the device being one wherein the at least one source/drain electrode is in direct contact with the group III-V channel layer.

Chong shows a device wherein an overall source or drain electrode is in direct contact with a group III-V channel layer (note the deep recessed s/d electrodes 510/520 such that they directly contact layer 130 the channel layer; Fig. 24; [0104]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the deep recessing of source and/or drain electrode(s) to have made the overall source and drain electrode parts in You be deep recessed down to be in direct contact with the group III-V channel layer with the motivation of establishing direct contact such that there is less material between the parts to provide electrical load resistance (note the direct connection is being made in Chong so that there is no material between them to provide additional load resistance for the overall current path; [0104]).  


8 is/are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (“You” US 2017/0062581 published 03/02/2017) in view of Moens et al. (“Moens” US 9,673,311 patented 06/06/2017).
As to claim 8, You shows the device as related above for claim 1, but fails to show the device being one wherein the gate electrode comprises a first conductive layer and a second conductive layer stacked from bottom to top, and the at least one source/drain electrode comprises the first conductive layer and the second conductive layer stacked from bottom to top.  

Moens shows a device wherein a gate electrode comprises a first conductive layer and a second conductive layer stacked from bottom to top (note here that part 426 while doing double functionality as a top part of a gate electrode and a gate shield is made itself of more than one film in this context in col. 9, lines 39-41, here understood to be “films” and thus being two conductive layers stacked on each other “bottom to top”; Fig. 4), and the at least one source/drain electrode comprises the first conductive layer and the second conductive layer stacked from bottom to top (note material 422/424 being likewise made of more than one film in this context in col. 9, lines 39-41, here understood to be “films” and thus being two conductive layers stacked on each other “bottom to top”; Fig. 4).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the first and second materials which are in stacks for the gate/source/drain parts as taught by Moens to have made the upper gate material and source drain materials in You with the motivation of using an alternate structure to the normal single layer structure to customize the properties of the overall first metallization layer that 

The office notes here that the applicant has used language where supposedly the at least one s/d electrode includes the exact same first conductive layer as the gate electrode and the exact same second conductive layer as the gate electrode formally in the claim.  Here the office notes that ordinarily once the parts are made into separate parts as in this application the office would require the language reflect that they are separate parts, or else an objection to the drawings would be made, and/or a written description rejection issued.  This being because the parts are now separated parts of the same “layer(s)” (note also that the office interprets from the context of the claim and its parent claim that the gate electrode has been separated from the s/d electrode already as they are referred to as separate parts throughout the claim, if they are intended to still be all made as one part, either in this claim or the parent, then this needs to be made clear throughout).  However in this instance the applicant appears to be trying to claim what is normally formally drafted as layer(s) that are made of/made from the same layer(s) as the other parts layer(s).  For now the office will permit it but it is suggested to switch to the more formal recitation using either product by process language or same material type language etc. to ensure they are “the same layer” so to speak.  

Allowable Subject Matter
Claim 9 (as well as claim 10 be dependence thereon) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments, see Remarks, filed previously, with respect to the objections and prior rejections have been fully considered and are persuasive.  The prior objections and rejections to/of the claims have been withdrawn.  However, there are newly pending grounds of rejection set forth above.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











/GRANT S WITHERS/               Primary Examiner, Art Unit 2891